Citation Nr: 1141573	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-30 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for scar, right cheek, status post excision of basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.K.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in August 2009, and a transcript of the hearing is associated with his claims folder.  This matter was remanded in February 2010 for further development.  Another issue, of the appropriate rating for a scar of the Veteran's left preauricular cheek, was decided at that time.  The matter of service connection for posttraumatic stress disorder was remanded, but that issue has since been granted by the RO.  Accordingly, those 2 issues are no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of 38 C.F.R. § 4.119, 7800, NOTE 3 (2008) indicate that unretouched color photographs of scars of the face are to be taken into consideration when rating under Diagnostic Code 7800.  The Veteran's service-connected scar at issue is being rated under Diagnostic Code 7800.  The examiner who examined the Veteran in June 2010 indicated that photographs were provided.  However, the examination report which is contained in the Veteran's claims folder does not contain any photographs.  Accordingly, remand is required as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Incorporate into the claims folder the unretouched color photographs of the Veteran's right cheek comma-shaped scar which were taken at the time of the June 2010 VA examination.  If such photographs are unavailable, new unretouched color photographs of such scar should be taken and incorporated into his claims folder.  

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


